Citation Nr: 1800504	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  13-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to January 29, 2013, and in excess of 20 percent thereafter for service-connected lumbar degenerative disc disease (the back).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, S.L.A., P.A., and S.A.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Coast Guard from November 1984 to October 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office. 

In December 2016 the Veteran testified before the undersigned Veterans Law Judge at the Regional Office.  A transcript of the hearing was prepared and added to the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for proper development of the issues.  Initially, the Board finds that the Veteran has been in receipt of disability benefits from the Social Security Administration, but these documents are not of record.  These records should be obtained, especially because as discussed in greater detail below, the Veteran is claiming that his disabilities preclude him from working.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Moreover, the Veteran submitted a large amount of private treatment records in January 2017, but no updated treatment reports have been added to the record since that time.  The Veteran indicated in written correspondence from December 2016 that he was unable to obtain treatment notes from Dr. R.S., who performed his shoulder surgery in April 2004.  Therefore on remand with the Veteran's assistance the AOJ should obtain any outstanding treatment records, to include those from Dr. R.S., as well as any updated treatment records since January 2017, if possible.  

The Board notes that the Veteran testified at the hearing that he has several disabilities stemming from his service-connected back disability.  These disabilities include 1) a left lower extremity disability; 2) a neck disability; 3) a left shoulder disability; 4) a right knee disability; 5) a right hip disability; 6) a urinary and bowel disability; 7) a right testicle disability (which specifically developed after his spinal surgery); 8) hypertension (due to back pain); 9) decreased vision (as a result of the hypertension); and 10) headaches.  

The Veteran has also asserted that he should be entitled to a total disability rating based on individual unemployability due to service-connected disability;[ 11) (TDIU)].  

Therefore, on remand provide the Veteran a form VA-5126, Veteran's Application for Compensation and Pension, so that he can claim these disabilities secondary to his service-connected spinal disability.  

Additionally, as it pertains to the Veteran's currently service-connected spinal and radiculopathy disabilities, the Veteran last underwent VA examination in connection with this claim in January 2013.  The Veteran's testimony in the December 2016 suggests that his disability may have worsened.  Specifically, he underwent several spinal surgeries, with the most recent being in August 2016.  He also reported falling frequently and that he required crutches constantly for ambulation.  Moreover, after the Board hearing the Veteran submitted numerous private treatment records describing his disabilities that were not previously in the record.   Thus, the Board finds that on remand an additional examination should be performed to determine the current severity of these disabilities.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that since a supplemental VA examination has been ordered, the VA examiner should consider the Veteran's testimony at the hearing that the enumerated disabilities 1 through 10 were due to his service-connected spinal disability.  Therefore, the VA examiner should review the updated record to determine whether those disabilities were caused or aggravated by his service-connected lumbar degenerative disc disease.  The VA examiner should also consider the functional loss caused by each of these disabilities, and how these may affect his ability to maintain substantial gainful employment.  

The Veteran testified that he received some minimal treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from January 2013 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from January 2013 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  With the Veteran's assistance, obtain and associate with the record any outstanding private treatment records for the Veteran.  This should include any treatment records from the Veteran's shoulder surgery in 2004 with Dr. R.S., as well as any updated treatment records since January 2017.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

If possible, the Veteran himself should obtain these records. 

3.  Contact the Social Security Administration and obtain all records related to a claim of the Veteran for disability benefits including any decision or determination documents.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

4.  Supply the Veteran with VA Form VA-5126, Veteran's Application for Compensation and Pension, so that he can claim those enumerated disabilities secondary to his service-connected spinal disability.  A complete lists of disabilities claimed is important. 

5.  Once all development has been completed, schedule the Veteran for a supplemental VA examination, to consider the current severity of his service-connected lumbar degenerative disc disease and right lower extremity radiculopathy.  The claims file should be reviewed, to include the updated private treatment records.  The VA examiner should consider the Veteran's lay statements that he falls frequently and requires constant use of crutches for ambulation.  

Additionally, the VA examiner should consider whether the Veteran has 1) a left lower extremity disability; 2) a neck disability; 3) a left shoulder disability; 4) a right knee disability; 5) a right hip disability; 6) a urinary and bowel disability; 7) a right testicle disability (which specifically developed after his spinal surgery); 8) hypertension (due to back pain); 9) decreased vision (as a result of the hypertension); and 10) headaches that are at least as likely as not caused or aggravated by his service-connected lumbar degenerative disc disease.  

The VA examiner should also consider the functional limitations caused by the Veteran's service-connected spinal disability and radiculopathy and should determine what limitations the Veteran may have on his ability to perform substantial gainful activity.

A complete rationale with references to treatment notes is required for all opinions rendered.  

6.  After all development has been completed, re-adjudicate the claims.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




